- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2010 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Brazil Banco Bradesco S.A. Full Rating Report Ratings Rating Rationale Current  Banco Bradesco S.A.s (Bradesco) local currency issuer default ratings (IDRs) and its national ratings reflect its broad national franchise, which is a market leader in most of its business lines. The ratings also consider its strong track record of consistent results through turbulent economic cycles, achieved due to the solid, conservative management and the diversified business and revenue base, as well as its strong capacity of local distribution and solid liquidity. Foreign currency IDRs are constrained by Brazils country ceiling. Ratings Foreign Currency Long-Term IDR BBB Short-Term IDR F2 Local Currency Long-Term IDR BBB+ Short-Term IDR F2 Individual B/C  Present in all segments of the financial and insurance markets, Bradesco has well defined goals (e.g. volume expansion, maintaining risks under control, and a solid recurring profitability through increasing cross sales, cost controls, and a highly segmented approach in its operating niches) and has generally been successful in achieving them,. Support 3 Support Rating Floor BB National Rating Long-Term AAA(bra) Short-Term F1 +(bra)  Loans overdue for over 60 days (5.3% in March 2010) have declined since the 3Q09 peak (5.9%) due to improvements in the Brazilian economy and a return to loan growth. They remain at satisfactory levels and are better than the peer average, with good pricing and reserve coverage of 151%. Bradescos strong revenue generation capacity and good level of existing reserves should continue to provide a good capacity to absorb losses in the future. Sovereign Risk Foreign Currency Long-Term IDR BBB  Local Currency Long-Term IDR BBB  Rating Outlook Long-Term Foreign and Local  Profitability  diversified and largely recurring  remains relatively high, in part due to BRL426m extraordinary net earnings in 2009 (BRL44m at 1Q10) after a BRL1.5bn reinforcement of loss provisions, which has added an excess of BRL3bn to local minimum rules since 2Q09. Fitch expects that the bank will continueto benefit from its strong operating scale with returns that should continue to compare well locally and internationally. Currency IDR Stable Long-Term National Rating Stable Sovereign Foreign and Local Currency IDR Stable Financial Data Banco Bradesco S.A. (Consolidated) 31 Mar 10 31 Dec 09  The significant difference between Bradescos regulatory capital ratios and Fitch-calculated eligible capital ratios arises principally from the deduction of the significant capital invested in the banks insurance companies. Intangible assets remain high, albeit mostly concentrated in provision-driven tax credits that turn over quickly. Fitch expects that consistent results will maintain adequate capitalization. Total Assets (USDm) 295,748.9 290,866.0 Total Assets (BRLm) 532,626.1 506,223.1 Equity (BRLm) 43,903.8 42,551.4 Net Income (BRLm) 2,120.4 8,037.0 ROA (%) 1.66 1.67 ROE (%) 19.89 20.84 Capital Adequacy (%) 16.80 17.80 Support Analysts  Given Bradescos importance within Brazils banking system, support could be provided by official sources wishing to maintain confidence in the system, if needed. However, the probability of support is moderate, given potential restrictions on the sovereigns ability to provide it. Pedro Gomes + 55 11 4504-2600 pedro.gomes@fitchratings.com Peter Shaw + 1 212 908-0553 Key Rating Drivers peter.shaw@fitchratings.com  Although Bradescos IDRs are driven by its individual rating, they are constrained by the country ceiling. The individual rating could be influenced by a combination of sustained improvement in credit metrics and in its operating environment, while an eventual deterioration in Brazils operating environment, as well as a strong increase in delinquencies, could put pressure on its ratings. Related Research Aplicable Criteria  Global Financial Institutions Rating Criteria, 29 Dec 2009 Profile Bradesco is one of the largest financial conglomerates in Latin America, controlled by an entity managed by the banks senior executives. www.fitchratings.com 7 June 2010 Profile  Conservative corporate culture. Bradesco was founded in 1943 as a retail bank for low-income customers. Its several acquisitions ensured national coverage and consolidated its presence among B razilslargest banks. Its widespread branch network (more than 71,000 points of sale, including 11,198 proprietary ones) plays an important role in attracting a broad range of customers and depositors and in providing the distribution of a diversified range of products. In December 2009, Bradesco held 20.9 million current accounts (20.1 million in 2008) and 37.7 million savings accounts (35.8 million in 2008). About 20% of the countrys pensioners receive their social security payments at Bradesco, which provides a large client base for products to be exploited, such as payroll deductible loans.  Large branch network, ensuring low-cost funding and strong diversification of clients. Bradesco is among the leaders in various financial segments. The groups insurance and private pension activities (through Bradesco Seguros) are an important part of the business and consistently contribute more than 30% of earnings (34% of the income in 2009). In November 2009, Bradesco had a market share of 23.7% of insurance premiums, private pension funds, and capitalization, as well as 36.2% of private pension investment portfolios. For additional information on Bradesco Seguros (international insurer financial strength rating BBB+/Outlook Stable) please refer to the companys report, at www.fitchratings.com.br. The bank is the third largest investment fund manager in Brazil, with a market share of 16.6% and assets under management of BRL248bn in December 2009 (BRL187bn in 2008). It also has 12.6% of the total credit in Brazil and 19.7% of the credit card market in terms of invoiced revenue, with 79.6 million cards issued (35.2 million in 2008). About 25% of the countrys foreign exchange (FX) contracts for exports and 18% of FX contracts for imports were closed at Bradesco. The group has been a leader in the development and implementation of data processing and electronic and Internet banking services in Brazil. However, its overseas activities are not relevant, as it has international business facilities in eight countries. Corporate Governance Bradescos corporate governance practices are aligned with international standards, though it has only one independent member on its board of directors. Given its listing onthe NYSE (where it began trading Level I ADRs in 1997 and has traded Level II ADRs since 2001), it must follow SEC guidelines. Bradesco is also recognized as a bank holding company by the Federal Reserve Bank in the U.S. and has been listed on Madrids Latibex since 2001. The board of directors comprises nine members, one of which is the current CEO; five others are former bank executives, including the chairman of the board, who was Bradescos CEO from 1981 to 1999. There is also a minority shareholders representative and two members of the founding family. The current CEO was appointed in March 2009 and came from inside the group. No relevant changes to bank policies and operations were made at that time. The group is controlled by Fundação Bradesco (FB) through the Holding Cidade de Deus (HCD), which holds 48.38% of the banks voting capital. FB holds 17.04% of direct participation in Bradesco, and the holding NCF, which is also controlled by the FB, holds 2.40%. The founding family owns 21.89% of HCD. Around 10% of Bradescos voting capital is held by foreign banks. Banco Espírito Santo of Portugal holds 7.96%, and UFJ Bank of Japan holds 2.49%. The balance (21.73% of voting shares and 59.62% of total shares) is traded on various stock exchanges. Strategy Bradescos strategy is to maintain its strong position in the Brazilian financial system, working with a diversified franchise based on financial and insurance services. Despite the focus on organic growth and on the Brazilian domestic market, Banco Bradesco S.A. 2 June 2010 Bradesco has acquired some small-cap niche financial institutions both locally and abroad. In October 2009, Bradesco acquired Banco IBI S.A. (IBI), the fifth largest Brazilian issuer of credit cards, and the groups financial companies, substantially increasing the number of Bradesco cards in 2009. It has also entered into a partnership with C&A Modas Ltda. (C&A), an important clothing and accessories retail network, which IBI was a part of. Also, in January 2010, the bank signed a memorandum of understanding toacquire IBIs financial unit in Mexico. However, even considering this potential acquisition, the international activities will not be representative. Like its peers, Bradesco seeks to increase its business by emphasizing expansion in the retail segment and in small- and medium-sized companies (SMEs) that offer higher margins. The acquisitions of IBI in 2009 and Banco BMC S.A. (one of the largest lenders of payroll deductible loans in Brazil) in 2007 are in line with this strategy. Despite these segments presenting higher risk, in general, the mix of these credits has migrated to safer products (payroll deductible loans, vehicle financing, and guarantee of receivables/contracts in companies). In the credit card segment, despite being a product without guarantees, the bank has a long customer history, which enables it to adjust limits/margins in accordance with behavior/credit risk. In an attempt to continue to build these operations, Bradesco signed a memorandum of understanding with Banco do Brasil S.A. (BB) in April 2010, which contemplates the integration of part of its credit card operations and the launching of a new credit card label. If the transaction is concluded, these businesses shall be centralized in a new holding in which management and control will be shared between Bradesco (50.01%) and BB (49.99%). The group has also increased its number of banking correspondents (20,200 in December 2009 and 16,061 in 2008) in order to get prepared for Banco Postal renegotiations in 2011, its partnership with the Post Office system. With the expansion of its network of branches and banking correspondents, the bank is present in all cities within the national territory. In addition, it has been signing different operating agreements with medium- and large-sized retailers since 2004, which ensure exclusivity in financings to their clients, and is aimed at expanding the activities of the group in consumer credit. Also, in 2007, the bank further segmented its middle market efforts, creating separate units (or departments) to manage business with small- and medium-sized companies (SMEs). More recently, the bank also turned its focus to the real estate credit, a business where it has operated for years, albeit on a small scale. In 2006, Banco Bradesco BBI-Banco de Investimentos was created to increase the development of activities in the local capital market, aiming at exploiting its already strong ( although lower than its main peers) presence in this segment. Outlook After reaching ambitious goals in recent years, Bradesco, like its private sector competitors, projected more conservative goals for 2009 as a result of the stagnant economic environment. Total credit growth in 2009 (6.1%; 32.1% in 2008) endedup below its reviewed goal of 8%
